FILED
                            NOT FOR PUBLICATION
                                                                            NOV 30 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YESSICA TICAS-GUILLEN,                           No.   16-72981

              Petitioner,                        Agency No. A202-002-399

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 16, 2018
                             San Francisco, California

Before: SCHROEDER and WATFORD, Circuit Judges, and KORMAN,** District
Judge.

      After being sexually assaulted in her home country of El Salvador, petitioner

Yessica Ticas-Guillen fled to the United States, where she applied for asylum,

withholding of removal, and protection under the Convention Against Torture

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
(“CAT”). An Immigration Judge (“IJ”) denied her applications. The Board of

Immigration Appeals affirmed, upholding the rejection of Ticas-Guillen’s asylum

and withholding claims on the IJ’s stated ground that her proposed social group –

“women in El Salvador” – was “just too broad.”

      Both parties now agree that we must remand for the Board to consider

whether this proposed social group is cognizable in light of our precedent. The IJ’s

ground for denial – that the proposed social group was “just too broad” to satisfy

the “particularity” requirement – cannot stand. Under our law, gender and

nationality can form a particular social group. See Perdomo v. Holder, 611 F.3d
662, 669 (9th Cir. 2010) (reversing Board’s finding that “all women in Guatemala”

is an overly broad and internally diverse group; warning that the “size and breadth

of a group alone does not preclude [it] from qualifying as [a particular] social

group”); see also Mohammed v. Gonzales, 400 F.3d 785, 797 (9th Cir. 2005)

(“[T]he recognition that girls or women of a particular clan or nationality[,] or even

in some circumstances females in general[,] may constitute a social group is simply

a logical application of our law.”) (internal parentheses omitted).

      Former Attorney General Sessions’s recent opinion clarifies what is required

to be considered a “particular social group.” See Matter of A-B-, 27 I. & N. Dec.

316 (June 11, 2018). The opinion explains that this is a “recurring question in


                                           2
asylum law” for which the “standard has evolved,” and emphasizes that “[w]hen

confronted with asylum cases based on purported membership in a particular social

group, the Board . . . must analyze the requirements as set forth in this opinion,

which restates and where appropriate, elaborates upon, th[ose] requirements.” Id.

at 318-19.

      We therefore grant the petition as to Ticas-Guillen’s withholding and asylum

claims and, consistent with the government’s position, remand to the Board to

further analyze (1) whether Ticas-Guillen’s proposed social group is cognizable;

and (2) whether her social group was “a reason” for her persecution. See Barajas-

Romero v. Lynch, 846 F.3d 351, 359-60 (9th Cir. 2017) (clarifying applicants need

only prove that their protected status was “a reason,” not “one central reason,” for

their persecution); see also Perdomo, 611 F.3d at 669 (remanding for similar

reasons); Gonzalez-Solares v. Whitaker, No.16-72740, 2018 WL 5876986, at *2

(9th Cir. Nov. 8, 2018) (same); Silvestre-Mendoza v. Sessions, 729 F. App’x 597,

598-99 (9th Cir. 2018) (same).

      We deny relief as to the CAT claim. Although Ticas-Guillen argues that

the Salvadorian government has been generally ineffective in preventing sexual

assaults against women, we have pointed out that the government “does not

acquiesce in the torture of its citizens merely because it is aware of torture but

                                           3
powerless to stop it.” Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir.

2014) (quoting Mouawad v. Gonzales, 485 F.3d 405, 413 (8th Cir. 2007)).

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                        4